DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
The present application claims benefit to provisional applications 62/130,324, filed on 09 March 2015, and 62/210,723, filed on 27 August 2015.  A review of the provisional applications shows that the claimed subject matter is not fully disclosed in the '324 application.  Claims and other material not disclosed in the '324 application is afforded an effective filing date of 27 August 2015.  For example, the '324 application does not disclose at least the following elements in independent claim 27:
a translucent container;
an inner housing defining a watertight enclosure such that liquid in the cavity is prevented from flowing into the watertight enclosure, the cap not defining a boundary of the watertight enclosure; 
a processor, operably coupled to the liquid level sensor and disposed within the watertight enclosure, to poll the liquid level sensor for a measurement of the amount of the liquid in the cavity and to estimate a change in the amount of the liquid in the cavity based on the measurement of the amount of the liquid in the cavity; and 
a visual indicator, operably coupled to the processor, configured to provide a visual indication prompting a user to drink from the container.
The '324 application does not disclose at least the following elements in independent claim 40:
a translucent container; 
an inner housing defining a watertight enclosure such that liquid in the cavity is prevented from flowing into the watertight enclosure, the cap not defining a boundary of the watertight enclosure; 
a processor, operably coupled to the liquid level sensor and disposed within the watertight enclosure, to poll the liquid level sensor for a measurement of the amount of the liquid in the cavity and to estimate a change in the amount of the liquid in the cavity based on the measurement of the amount of the liquid in the cavity; 
a light source, operably coupled to the processor, configured to provide a visual indication prompting a user to drink from the translucent container; 
estimating a change in the amount of the liquid in the cavity based on the amount of the liquid in the cavity measured
Other dependent claims may not find support in the '324 application as well.
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this office action.
Patent/Citation
Patentee/Author
United States Patent 10,329,061
Dias et al.
United States Patent Application Publication 2016/0025545
Saltzgiver et al.
United States Patent Application Publication 2013/0216877
Campbell
Brazilian Patent Application Publication BR 10-2012003037-3
Naretto

Claim Rejections - 35 U.S.C. § 102
The following are quotations of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 27-31, 38, and 40-45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saltzgiver et al.
With regard to claims 27 and 40 Saltzgiver et al. teach a container assembly having a lid assembly (reference item 12) and a container (reference item 14) for holding a liquid.  The container can be manufactured using polyethylene terephthalate (PET) which is widely known to be translucent material.  The lid assembly (reference item 12) is formed with a cap (reference item 36) coupled to the container to form a watertight seal that prevents liquid from leaking out of the cavity.  The lid assembly has a sealed, inner housing (reference item 50) defining a watertight enclosure (reference item 66) so that liquid in the cavity is prevented from flowing into the watertight enclosure.

    PNG
    media_image1.png
    456
    716
    media_image1.png
    Greyscale
As seen in at least figure 1 and figure 4 (shown herein with shading to clearly distinguish the cap from the inner housing/ watertight enclosure.  Saltzgiver et al. teach the use of a sensor within the inner housing/ watertight enclosure to measure the level amount of liquid in the container.   Saltzgiver et al. teach a processor located within the inner housing/ watertight enclosure and connected to the sensor.   See paragraphs 42 and 43.  The processor will to poll the liquid level sensor for a measurement of the amount of the liquid in the cavity.  The sensor and the processor can estimate the change in the amount of liquid in the cavity.  See at least paragraph 8.  Saltzgiver et al. further states that the lid assembly can be provided with a visual indicator.  See paragraph 61 ("In some cases, the hydration metrics may be tracked on the lid 12, and a display, such as a light emitting diode, may indicate the adequacy of a user's hydration").  Note that the phrase "prompting a user to drink from the container" is a mental conclusion by the user when viewing the visual indicator.  However, a consumer trained to understand the meaning of Saltzgiver et al.'s visual indicator would understand that it is a prompt to drink from the container.
	With regard to claims 28-30, 40, 41, and 42 Saltzgiver et al. disclose that the container assembly has an accelerometer (reference item 86) that can intermittently measure the acceleration of the container assembly.  The processor can determine if the container assembly is substantially upright such as within a range of ± 15°.  See paragraphs 47 and 56.  The change in the level of the liquid will be based on the orientation of the container.  
	With regard to claims 31 and 45 Saltzgiver et al. disclose that measured data or processed data can be transferred to an external, wireless device using communication techniques such as Bluetooth® or WifI® interfaces having a transceiver (transmitter/receiver).  See at least paragraph 46.  These known interfaces have an antenna as part of the transceiver in order to actually transmit/receive information.
With regard to claims 38 and 44 Saltgiver et al. disclose that the lid assembly can have a cap sensor such as a switch that is used to determine if the lid is opened or closed.  When processor determines that the lid was removed and subsequently replaced then the sensor is activated to obtain a liquid level reading.  See paragraph 54.  
With regard to claim 43 the measuring of the liquid level and the determination of the changes in the liquid level will be done on a periodic basis.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 32-35 and 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Saltzgiver et al.
With regard to claim 32 and as discussed above Saltzgiver et al. teach a container assembly having a lid assembly (reference item 12), a container (reference item 14) for holding a liquid, a liquid level sensor for determining the amount of liquid in the container, a visual indicator, and a transceiver (transmitter/receiver) for communicating with a wireless device.  Saltzgiver et al. further teach that the processing of the data can be done using the wireless device.  See, for example, paragraphs 29, 61, 71, and 74.  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Saltzgiver et al. so that the wireless device processes the measured data and then subsequently transmits a signal to the container assembly having the visual display/indicator so that the consumer can be informed, via the visual display/indicator, the inadequacy of a user's hydration.
	With regard to claim 33 one of ordinary skill would know that subsequent prompts from the wireless device would be based on the time from a previous prompt; i.e., the subsequent prompts are updated/continual reminders of the inadequacy of a user's hydration.
With regard to claims 34, 35, and 49-51 Saltzgiver et al. teach 
In some embodiments, the hydration tracking application may track when and how much liquid a user has consumed and make recommendations and track metrics indicative of such consumption. For instance, some embodiments may also receive data from a fitness tracker indicative of an amount of physical exertion by a user and calculate recommended hydration based on measured events from the liquid dispenser 10, an amount of activity indicated by a fitness tracker, and a current temperature in the geolocation of the user, for instance, indicated by a remote weather service. In some cases, the hydration application may calculate a target amount of hydration and compare the target amount of hydration to a measured amount of hydration form the liquid dispenser 10. In response to determining that a difference between the target amount of hydration and a measured amount of a hydration exceeds a threshold, some embodiments may present an alert to the user, for example, a notification on a lock screen of the computing device. In some cases, an alert may be transmitted to a wearable device, such as a smart watch worn by a user during exercise.
One of ordinary skill would consider it obvious to receive at the container assembly a target change in the amount of the liquid in the cavity from the wireless device using the antenna/transceiver so that the container assembly's processor can compare the change in the amount of the liquid in the cavity to the target change in the amount of the liquid in the cavity in order to cause the display to activate when the target change has not been met.
Claims 36, 37, and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Saltzgiver et al. as applied to claims 27 or 40 above, and further in view of Campbell and Naretto.
With regard to claims 36 and 46 and as discussed above Saltzgiver et al. teach a container assembly having a lid assembly (reference item 12), a container (reference item 14) for holding a liquid, a liquid level sensor for determining the amount of liquid in the container, a visual indicator, and a transceiver (transmitter/receiver) for communicating with a wireless device.  In addition to the ultrasonic sensor shown in figures 1 and 4, Saltzgiver et al. teach
Further, some embodiments may use other types of liquid level sensors, such as resistive sensors, capacitive sensors, or weight sensors. In some embodiments, a cylindrical probe may extend downward from the cap 12 into the volume 28, e.g., approximately to the bottom of the bottle 14. In some cases, the presence of liquid may change capacitive properties of the probe along lengths of the probe that correspond to the liquid level. 
See paragraph 37.  That is, Saltzgiver et al. teach a capacitive probe which will inherently have a substrate that extends into the cavity.  Finally, Saltzgiver et al. teach that the lid assembly can also be made from polyethylene.  As mentioned above Saltzgiver et al. teach manufacturing using polyethylene terephthalate (PET) which is widely known to be translucent material.
Saltzgiver et al. do not mention that the visual indicator can be located along the substrate that extends into the cavity.  First, Campbell teaches that it is known to provide a capacitance-based sensor having a substrate (reference item 26), sensing element (reference item 24), and at least one LED (reference item 32).  Each sensor can have a plurality of sensing elements.  See paragraph 12 ("several sensors 24 could be located so as to provide for detection of normal, high, and/or low electrolyte level within a particular cell or cells A-F").  One of ordinary skill would find it obvious to have one LED for each of the several sensing elements in order to illuminate the when the normal, high, and/or low levels have been detected.  Furthermore, Naretto teaches a container (reference item 3) which will have a cavity to hold a liquid.  The container is provided with sensors.  The containers/sensors are used to provide a visual display at predetermined periods to remind the user to drink from the container; e.g., consume 200ml of water.
Therefore, after much research in this area and with the goal of make people have a healthy habit of drinking the aforementioned amount of water per day, it was possible to create and develop the aforementioned device, reality, a chip inserted either in the lid or at the base of a bottle, preferably "pet" type or another such as glass and similar, branched by micro sensors in a film or the like around said container, in order to alert the user to drink water at predetermined periods and programmed on that device electronic device, which draws the attention of people who have this container in periods corresponding to four stages, referring to 200ml of water to be drunk.
It should be noted that if the person has forgotten to drink water at that moment, a light signal is emitted in the band around the bottle (3), alluding to the amount of 200ml (stages A, B, C and D) ‐ see picture attached ‐ which she should take.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Saltzgiver et al. with the teachings of Campbell and Naretto in order to provide at least one LED on the liquid level sensor's substrate so that a consumer can have an additional means for being informed to consume the liquid in the container.  
	With regard to claims 37 and 47 the LED at least as taught by Naretto will provide a visual indication on a periodic basis.
With regard to claim 48 Saltzgiver et al. teach 
In some embodiments, the hydration tracking application may track when and how much liquid a user has consumed and make recommendations and track metrics indicative of such consumption. For instance, some embodiments may also receive data from a fitness tracker indicative of an amount of physical exertion by a user and calculate recommended hydration based on measured events from the liquid dispenser 10, an amount of activity indicated by a fitness tracker, and a current temperature in the geolocation of the user, for instance, indicated by a remote weather service. In some cases, the hydration application may calculate a target amount of hydration and compare the target amount of hydration to a measured amount of hydration form the liquid dispenser 10. In response to determining that a difference between the target amount of hydration and a measured amount of a hydration exceeds a threshold, some embodiments may present an alert to the user, for example, a notification on a lock screen of the computing device. In some cases, an alert may be transmitted to a wearable device, such as a smart watch worn by a user during exercise.
One of ordinary skill would consider it obvious to receive at the container assembly a target change in the amount of the liquid in the cavity from the wireless device using the antenna/transceiver so that the container assembly's processor can compare the change in the amount of the liquid in the cavity to the target change in the amount of the liquid in the cavity in order to cause the display to activate when the target change has not been met.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Saltzgiver et al. as applied to claim 27 above, and further in view of Dias et al. 
With regard to claim 39 Saltzgiver et al. teach that the inner housing that has the liquid level sensor is a watertight enclosure to protect the sensor and electronics from harmful effects of the liquid in the container.  See paragraph 33.  It would have been obvious to use a similar watertight enclosure when using a cylindrical probe that extends downward into the cavity.  See also reference item 324B in Dias et al. in which a housing (reference item 324b) generally surrounds a capacitance-based liquid level sensor (reference item 346).
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Saltzgiver et al. with the teachings of Dias et al. in order to provide a watertight housing that extends into the cavity so liquids in the cavity do not reach the processing electronics.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Rogers whose telephone number is (571)272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856